Appeal by the defendant from four judgments of the Supreme Court, Queens County (Pitaro, J.), rendered April 8, 1993, convicting him of burglary in the third degree under indictment No. 1286/92, criminal possession of a weapon in the third degree under indictment No. 2679/92, robbery in the first degree under indictment No. 2881/92, and bail jumping in the first degree and bail jumping in the second degree (two counts) under indictment No. 336/93, upon his pleas of guilty, and imposing sentences.
Ordered that the notice of appeal, dated May 7, 1993, from the judgments rendered under indictments No. 1286/92, 2679/ 92, and 2881/92 is deemed amended to include the judgment rendered under indictment No. 336/93 (see, CPL 460.10 [6]), and the decision and order of this Court, dated January 11, 1994, assigning counsel is amended accordingly; and it is further,
*800Ordered that the judgments are affirmed.
Contrary to the defendant’s contentions, he was not deprived of the effective assistance of counsel in connection with his application to withdraw his pleas of guilty (cf., People v Rodriguez, 189 AD2d 684; see also, People v Pernell, 189 AD2d 833, 834). Moreover, the court permissibly exercised its discretion in denying the defendant’s application (see, e.g., People v Tinsley, 35 NY2d 926, 927; People v Jaworowski, 201 AD2d 504; People v Alicea, 191 AD2d 702). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.